Electronically Filed
                                                      Supreme Court
                                                      SCWC-13-0002064
                                                      03-NOV-2016
                                                      10:40 AM



                          SCWC-13-0002064

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              JOHN HASIRCOGLU AND MARIA HASIRCOGLU,
                Petitioners/Plaintiffs-Appellants,

                                vs.

                            FOPCO, INC.,
                   Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0002064; CIV. NO. 11-1-0111)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
             (By: McKenna, Pollack, and Wilson, JJ.,
and Nakayama, J., dissenting with whom Recktenwald, C.J., joins)

          Petitioners/Plaintiffs-Appellants’ Application for Writ

of Certiorari, filed on September 26, 2016, is hereby accepted

and will be scheduled for oral argument.    The parties will be

notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawai#i, November 3, 2016.

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson